Citation Nr: 1506581	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO. 09-02 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for colon cancer, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1968 to December 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board remanded the issues on appeal for additional development in September 2012. Appropriate efforts having been made to obtain the identified records, the directives have been substantially complied with and the matter again is before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDING OF FACT

Colon cancer manifested more than one year after separation, and is not shown to be causally or etiologically related to an in-service event, injury or disease, or to be medically associated with herbicide exposure.


CONCLUSION OF LAW

The criteria for service connection for colon cancer have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in May 2008, prior to the initial unfavorable adjudication in June 2008. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). In accordance with the September 2012 Board remand directives, the RO sent a records request to the Greenville Community Based Outpatient Clinic in September 2012, specifically requesting records from November 2005 to April 2008. In correspondence received in October 2012, the outpatient clinic indicated that no old records from November 2005 to April 2008 were present, and therefore that further attempts to obtain the records would be futile. 38 C.F.R. § 3.159(c)(2). In September 2012 correspondence, VA informed the Veteran of the federal records they attempted to obtain, the efforts made to obtain them, further actions VA was going to take on the claim, and that the Veteran was ultimately responsible for submitting the records. 38 C.F.R. § 3.159(e). Thus, VA made adequate attempts to obtain the records, and provided sufficient notice of their inability to do so to the Veteran. 38 C.F.R. § 3.159(c)(2), (e). 

All other VA and service treatment records have been associated with the claims file. Further, the RO has obtained all identified private treatment records. No other relevant records have been identified and are outstanding. As such, VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). ). In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration. These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In this case, VA's duty to provide an examination was not triggered. While the Veteran does have a current diagnosis of colon cancer and he is presumed to have been exposed to herbicides during service in Vietnam, there is no competent evidence indicating that the Veteran's colon cancer is related to his service, specifically his herbicide exposure. The Veteran has stated his cancer is related to herbicide exposure in service, but he is not competent to provide such an opinion as to do so requires medical expertise. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). The medical evidence of record, including both VA and private treatment records, is silent for any opinions linking the Veteran's colon cancer to his active duty service generally or his herbicide exposure specifically. The medical evidence and the Veteran both indicate that colon cancer did not manifest until 2005, which is approximately 35 years after the Veteran's separation from service. An April 2008 Agent Orange examination is also silent for any indication that the Veteran's colon cancer is related to his service or herbicide exposure. As there is no competent evidence of record reflecting an indication that the Veteran's colon cancer is related to his active duty service generally or herbicide exposure specifically, VA did not have an obligation to provide an examination.

Since VA has obtained all available identified records and the duty to provide an examination was not triggered, its duty to assist in this case is satisfied.

II. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include cancer, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). For cancer, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309. Continuity of symptomatology requires that the chronic disease have manifested in service. 38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id.

Finally, service connection can be established based on herbicide exposure. 38 C.F.R. § 3.307(a)(6). For the purposes of determining herbicide exposure, a veteran who served in qualifying locations is presumed to have been exposed to  an herbicide agent. 38 C.F.R. § 3.307(a)(6)(iii). If the veteran is presumed to have been exposed to herbicides, the veteran is entitled to a presumption of service connection for certain disorders. See 38 C.F.R. § 3.309(e). This presumption is specifically limited to those diseases listed. Id. 

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran contends that he is entitled to service connection for colon cancer, to include as due to herbicide exposure. For the reasons provided below, the Board finds that service connection for colon cancer is not warranted on a direct or presumptive basis. 

First, service connection is not warranted on a direct basis. The medical evidence of record reflects that the Veteran has been diagnosed with colon cancer, and therefore the first element of service connection (a current disability) has been met. Further, the Veteran has argued he was exposed to herbicides in service. He has stated he served in a signal company predominantly in An Khe, Vietnam. This is corroborated by the Veteran's DD-214, which indicates that the Veteran's military occupational specialty was as a radio relay and carrier operator. The Veteran's DD-214 further reflects that he was awarded the Vietnam Campaign Medal and had one year of foreign service in the US Army Pacific between May 1968 and December 1969. Based on this evidence, the Board finds that the Veteran served in the Republic of Vietnam during an applicable presumptive period, and is therefore presumed to have been exposed to herbicides. 38 C.F.R. § 3.307(a)(6)(iii). Therefore, an in-service event, injury or disease has been shown.

Turning to the third element, the preponderance of the evidence is against a finding of a causal connection between the Veteran's colon cancer and his active duty service. The Veteran has stated that his colon cancer is causally related to his exposure to herbicides during service. However, the Veteran is not competent to opine as to the presence of a causal link between herbicide exposure and colon cancer, as to do so requires medical expertise in the field of oncology.  Specifically, colon cancer is not observable by the five senses, like a broken arm. Jandreau, 492 F.3d at 1377. The Veteran has not indicated that his colon cancer has been persistent since service, and in fact indicated in his April 2008 statement that his cancer did not manifest until 2005. As there is no competent lay evidence concerning the presence of a causal relationship or persistent symptoms, the issue must be determined based on the medical evidence of record.
The Veteran's December 1969 separation examination and the corresponding report of medical history are silent for any diagnosis of colon cancer or complaints of symptoms thereof. Prior to November 2005 there is no medical evidence showing on-going treatment for colon cancer. Further, the private and VA treatment records associated with the claims file are silent for any indication that the Veteran's colon cancer is in any way related to his active duty service, to include his exposure to herbicides in Vietnam. As there is no competent and credible evidence of a link between the Veteran's active duty service, specifically his herbicide exposure in Vietnam, and his colon cancer, the Board finds the preponderance of the evidence is against a finding of a nexus between the current disability and the Veteran's active duty service. As the third element is not met, service connection for colon cancer on a direct basis is not warranted. 38 C.F.R. § 3.303.

Turning to the presumption in favor of chronic diseases and continuity of symptomatology, the Veteran has been diagnosed with colon cancer, which is a chronic disease for VA purposes. 38 C.F.R. § 3.309(a). However, the medical evidence does not show, and the Veteran has not alleged, that his colon cancer manifested in service or within one year of his separation from service. Both the Veteran and the medical records state that he was diagnosed with cancer in 2005, with no evidence of diagnoses or symptoms prior to that date. The December 1969 separation examination and report of medical history are silent for diagnoses or symptoms of colon cancer, as are the Veteran's service treatment records generally. Thus, the preponderance of the evidence is against a finding that the Veteran's colon cancer manifested to a sufficient degree either in service or within one year of his separation. As such, service connection based on the presumption in favor of chronic diseases or continuity of symptomatology for colon cancer is not warranted in this case. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a).

Finally, as noted above the Veteran has qualifying service in the Republic of Vietnam during a presumptive period, and is therefore presumed to have been exposed to herbicides. 38 C.F.R. § 3.307(a)(6)(iii). However, the Veteran is not diagnosed with a disability that VA has determined to be linked with herbicide exposure. Colon cancer is neither a specifically listed disability, nor is it encompassed by a broader listed disability such as soft tissue sarcoma. 38 C.F.R. § 3.309(e), Note 1. As colon cancer has not been recognized as being associated with herbicide exposure, the presumption in favor of diseases associated with herbicide exposure is not applicable in this case, and service connection on that basis is not warranted. 

Although the Veteran has established a current disability and an in-service injury, event or disease, the preponderance of the evidence weighs against a finding that the Veteran's colon cancer is causally related to his service, manifested within an applicable presumptive period, or is related to herbicide exposure. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.


ORDER

Entitlement to service connection for colon cancer, to include as due to herbicide exposure, is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


